Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0019506) in view of Kempinski (US 2015/0149956).

As per claims 1 and 12, Zhang teaches, a method and device for estimating and correcting a human body posture in an image, comprising: 
detecting, by an apparatus, persons from an input image and obtaining an individual person area corresponding to each person (Zhang, fig.1 Space 102 are persons from an input image, and fig.3 human head detection unit would be equivalent to an individual person area corresponding to each person along with the frame 361, and 365 in the space see ¶[0064]); detecting, by the apparatus, human body parts constituting a person for each individual person area determining, by the apparatus, by comparing the human body parts with the presented motion; and generating and providing, by the apparatus (Zhang, fig.3 304 human head tracking unit represents detecting human body parts for each person motion, and 365 the surrounding area), correction information to match with the presented (Zhang, fig.3 calibration 308 and as seen in fig.7 710-712 generates a calibration model which would be equal to correction information to match with the presented motion based on that result based on that physical area at well in 710).
	Zhang doesn’t clearly teach, however Kempinski teaches, determining, by the apparatus a matching degree for each human body part by comparing each of the human body parts with a presented motion (Kempinski, fig.4 and 8, track body part 1410 and 1420 represents matching degree for each human body part 2210 track position of user relative to mobile device, the presented motion is being represented by tracking position, and detect change represents matching degree for each body part being processed), wherein the presented motion is a preset reference motion for each human body part (Kempinski, fig.5 1430 represents that it will be a preset motion after setting things up, that then the motion gets track ), and generating by the apparatus, correction information to match with the presented motion for each human part based on the matching degree (Kempinski, fig.8 2220 when change is detected there is a degree of change and not every time it will be the same so there will be small correction in the processing of that image. Also as seen in fig.9 2340 follows previous change is  correction information). 
	At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Zhang with Kempinski’s ability to be able to tell a matching degree for each human body part being processed and providing a correction information to match with the presented motion. 
	The motivation would have been to improve user recognition. 

As per claim 2, Zhang in view of Kempinski teaches, the method of claim 1, wherein the input image is an image photographed by one imaging device (Zhang, fig.1 110 imaging device).

As per claim 3, Zhang in view of Kempinski teaches, the method of claim 1, wherein the obtaining individual person area comprises: detecting an area corresponding to a group of people from the input image (Zhang, fig.1, 102 represents detecting an area corresponding to a group of people); and obtaining an individual person area corresponding to each person by dividing and separating persons in pixels in the area corresponding to the group of people (Zhang, ¶[0040] “When the pixels of a new background image are different from a previously built background image, the object detection module 105 may detect an object.”   ).

As per claims 4 and 13, Zhang in view of Kempinski teaches, the method of claim 3, wherein the obtaining of an individual person area corresponding to each person by dividing and separating persons in pixels in the area corresponding to the group of people comprises dividing persons from the area corresponding to the group of people and separating an image area corresponding to each person in pixels by using progressive clustering and pixel-wise segmentation based on two-dimensional (2D) and three-dimensional (3D) image information to obtain the individual person area (Zhang, ¶[0061] “In some embodiments, the first location in the first frame may be represented as a coordinate value (x1, y1) in a two-dimensional (2D) image coordinate system (a coordinate system having an x axis and a y axis), and the second location in the second frame may be represented as a coordinate value (x2, y2) in the 2D image coordinate system.” And in ¶[0040] “When the pixels of a new background image are different from a previously built background image, the object detection module 105 may detect an object. In some embodiments, the object detection module 105 may determine the background changes in the video scene using a change detection algorithm including, for example, a stochastic background modeling algorithm.” This represents pixels by using progressive clustering   ).

As per claims 5 and 14, Zhang in view of Kempinski teaches, the method of claim 1, wherein the detecting of human body parts comprises: detecting human body parts for each individual person area; and combining the detected human body parts by using structural shape information of a human body to obtain posture estimation information (Zhang, ¶[006] “determine the posture of the human object in the second frame of the video scene as a sitting posture and determine the posture of the human object in the first frame of the video scene as a standing posture;”   ).

As per claims 6 and 15, Zhang in view of Kempinski teaches, the method of claim 5, wherein the detecting of human body parts further comprises correcting a center position of each of the combined human body parts based on an optimal center position of a joint of each human body part (Zhang, ¶[0043] “As a further example, the object tracking module 109 may track the center of the body contour of the human object in the multiple frames.”   ).

As per claims 7 and 16, Zhang in view of Kempinski teaches, the method of claim 6, wherein the correcting of a center position of the combined human body parts comprises finding an optimal center position of each joint through learning according to an optimization method based on 3D image data of each part of the human body (Zhang, ¶[0043] “In some embodiments, the object tracking module 109 may track the movements of a portion of the human object (e.g., the head of the human object) in the multiple frames of the video related to the video scene. For example, the object tracking module 109 may track the contour of the head of the human object in the multiple frames. As another example, the object tracking module 109 may track the center of the contour of the head of the human object in the multiple frames. The object tracking module 109 may determine a match relationship of the human object in the multiple frames to track the movements of the human object.”   ).

As per claim 8, Zhang in view of Kempinski teaches, the method of claim 6, wherein the detecting of human body parts further comprises separating the human body parts whose center position is corrected, and the determining of how much a motion of the person matches with presented motion comprises determining a matching degree by using the separated human body parts (Zhang, ¶[0040] “When the object detection module 105 determines or detects at least one motion feature in the multiple frames, an object may be detected. In some embodiments, the object detection module 105 may determine the motion features related to the object using a motion detection algorithm including, for example, a three-frame difference algorithm.” And ¶[0043] “some embodiments, the object tracking module 109 may track the movements of an entire body of the human object in the multiple frames of the video related to the video scene. For example, the object tracking module 109 may track the body contour of the human object in the multiple frames.”  The head gets separated and the rest of the body gets tracked. The presented motion comprises determining a matching degree by using the separated human body parts from the head).
As per claims 9 and 17, Zhang teaches, the method of claim 1, wherein the determining of how much a motion of the person matches with presented motion comprises determining a matching degree by comparing and analyzing the human body parts with covered motion information by direction of the presented motion (Zhang, ¶[0043] “a motion contour-based tracking algorithm, or the like, or a combination thereof.”), wherein the covered motion information by direction of the presented motion comprises information on positions and areas corresponding to human body parts covered by direction when performing the presented motion (Zhang, ¶[005] “determine a length and a direction of the movement trajectory; obtain a camera calibration model of the at least one video camera; determine a physical length of the movement trajectory based on the length of the movement trajectory and the camera calibration model; and determine the posture of the human object in the video scene based on the direction of the movement trajectory and the physical length of the movement trajectory.”   ).

As per claims 10 and 18, Zhang in view of Kempinski teaches, the method of claim 9, wherein the determining of how much a motion of the person matches with presented motion comprises obtaining the covered motion information by direction of the presented motion from information that is related to the presented motion and is included in a presented motion protocol, wherein the information related to the presented motion includes a distance and an angle between joints and human body parts used to perform the presented motion in each of directions (Zhang, ¶[0079] “If the direction of the movement trajectory is down (i.e., the angle corresponding to the movement trajectory is in a range between 180 degrees and 360 degrees), the posture determination module 111 may determine the posture of the human object in the second frame of the video scene as a sitting posture and determine the posture of the human object in the first frame of the video scene as a standing posture in 420. If the direction of the movement trajectory is up (i.e., the angle corresponding to the movement trajectory is in a range between 0 degree and 180 degrees), the posture determination module 111 may determine the posture of the human object in the second frame of the video scene as the standing posture and determine the posture of the human object in the first frame of the video scene as the sitting posture in 422.” Angle in relation to the joints is gotten).
As per claims 11 and 19, Zhang in view of Kempinski teaches, the method of claim 1, wherein the generating and providing of correction information comprises: obtaining a matching degree for each human body part from the result of the determining (Zhang, ¶[0064] “[0064] The physical information determination sub-unit 365 may determine physical information of the head of the human object in the space based on the camera calibration model transferred from the camera calibration model obtaining sub-unit 363 and the information of the head of the human object in the multiple frames transferred from the frame information determination sub-unit 361.” Since the head is part of the body, and has to match that is a head, and also a body contour gets found then a matching degree is found. And ¶[0043] “For example, the object tracking module 109 may track the body contour of the human object in the multiple frames.”   ); and generating correction information for a human body part including a position and an angle to match with a corresponding part of the presented motion when a matching degree of the human body part is equal to or lower than a preset value (Zhang, ¶[0079-80] “In some embodiments, the space illustrated in the process 400 may be a classroom. By implementing the process 400, the posture determination module 111 may determine the postures of the students and/or the teachers. For example, when a student stands up to answer a question, the posture determination module 111 (and/or the video surveillance system 100) may determine a change of the posture of the student from the sitting posture to the standing posture.”  And ¶[0043] “For example, the object tracking module 109 may track the body contour of the human object in the multiple frames.”   The body contour gets found therefore there are limiations or preset values for finding as such) and the correction information includes a position and an angle to match with a presented motion of a corresponding human body part (Kempinski, ¶[0111] “the pixel distance may be substantially proportional to an angle subtended by the imaged feature, and thus substantially inversely proportional to the distance of the imaged feature from the imaging device.” This represents the angle to match with a presented motion Kempinski ) and compare a matching degree for each human body part with a present value (Kempinski, fig.5 1430 this would be the preset, and compare the matching degree is detect change in relative position in fig.8 2220   ).

As per claim 20, Zhang in view of Kempinski teaches, the apparatus of claim 12, further comprising a second interface device connected with the processor, wherein the second interface device is configured to provide the correction information generated by the processor (Zhang, fig.3, 308 represents second interface device ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/